           Case 4:07-cr-00174-BRW Document 196 Filed 08/31/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

UNITED STATES OF AMERICA

VS.                                   4:07-CR-00174-01-BRW

TIMOTHY DANIELS

                                            ORDER

       On May 27, 2020, the Court of Appeals for the Eighth Circuit held that an Arkansas

residential burglary conviction is a predicate offense under the Armed Career Criminal Act.1

The Eighth Circuit reversed my order granting Defendant’s § 2225 petition and remanded the

case for proceedings consistent with its opinion.

       Based on the Eighth Circuit’s ruling, the October 2, 2017 Order (Doc. No. 162) is

VACATED, and the original judgment (Doc. No. 97) is reinstated. Accordingly, Defendant is

committed to the custody of the Bureau of Prisons to finish the uncompleted term of his original

216-month sentence. After imprisonment, he will be on a term of supervised release for five

years, minus any supervised release he already served in this case.

       Defendant must report to the designated Bureau of Prisons facility or to the United

States Marshal’s Office in Little Rock by 2:00 p.m., Monday, October 12, 2020.

       The Clerk of the Court is directed to send a copy of this order to the U.S. Marshal for the

Eastern District of Arkansas. Based on the provisions of Rule 4 of the Federal Rules of Criminal

Procedure, the U.S. Marshal for the Eastern District of Arkansas is directed to serve the order on

Defendant. Additionally, the United States Marshal must take appropriate steps to complete




       1
        Doc. No. 193.

                                                1
         Case 4:07-cr-00174-BRW Document 196 Filed 08/31/20 Page 2 of 2



Defendant’s designation to a Bureau of Prisons facility where he will be given the option of self

surrendering to that facility.

        The Clerk of the Court is also directed to provide a copy of this order to Defendant’s

lawyer and the United States Probation Office for the Eastern District of Arkansas.

        IT IS SO ORDERED this 31st day of August, 2020.

                                                     Billy Roy Wilson
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
